 Case 5:18-cv-00920-G Document 49-1 Filed 06/03/19 Page 1 of 1

CRAVE TO CONQUER (MYTH OF OMEGA BOOK 1)




Copyright © 2018 by Zoey Ellis

All rights reserved. Sale of any edition of this book is wholly
unauthorized. Except for use in review, the reproduction or utilization
of this work in whole or in part, by any means, is forbidden without
written permission from the author/publisher.

This book is a work of fiction. Names, characters, places, and
incidents are products of the author’s imagination or are used
fictitiously. Any resemblance to actual events, locales, or persons,
living or dead, is entirely coincidental.

First Edition: January 2018
                       Crave To Conquer


He conquered an Empire - and she's next.

The Alpha Emperor

He is known as a ruthless barbarian by many. They are not wrong. His
savagery has made him Emperor and now it will secure him his mate.

Omegas have gone missing over the past century, but that will not
stop Emperor Drocco from finding his. He enlists the help of
renowned historian, Cailyn, a strong-willed Beta female. She is not at
all a suitable mate for an Emperor... but the longer he spends in her
company, the more she stirs something within him like no other ever
has.

Soon, his urge to dominate the defiant female threatens his control,
and he begins to wonder if perhaps she's worth claiming as his own
